Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 17, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141793                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  THELMA JOHNSON, Personal Representative                                                              Stephen J. Markman
                                                                                                       Diane M. Hathaway
  of the Estate of CARL JOHNSON,                                                                           Mary Beth Kelly
                 Plaintiff-Appellee,                                                                       Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 141793
                                                                    COA: 287587
                                                                    Genesee CC: 00-069254-NH
  HURLEY MEDICAL GROUP, P.C., doing
  business as HURLEY MEDICAL CENTER,
               Defendant-Appellee,
  and
  DR. MOONGILMADUGU INBA-VASHVU, M.D.,
           Defendant-Appellant,
  and
  KENNETH JORDAN, M.D.,
             Defendant.
  _________________________________________/

          By order of February 7, 2011, the application for leave to appeal the August 12,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  Green v Pierson (Docket No. 140808). On order of the Court, leave to appeal having
  been denied in Green on March 18, 2011, ___ Mich ___ (2011), the application is again
  considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action, limited to the issues whether MCL 600.2301 applies to
  cases initiated before the amendment of MCL 600.5856 in 2004 and whether the plaintiff
  in this case should have been allowed to amend her notice of intent. MCR 7.302(H)(1).
  The parties may file supplemental briefs regarding those issues within 42 days of the date
  of this order, but they should not submit mere restatements of their application papers.

          The Michigan Association for Justice and the Michigan Defense Trial Counsel,
  Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 17, 2011                       _________________________________________
           d0614                                                               Clerk